Title: From Thomas Jefferson to Thomas Shore, 2 March 1826
From: Jefferson, Thomas
To: Shore, Thomas

 MonticelloMar. 2. 26I thank you, kind Sir, for your very friendly letter of Feb. 22. it supposes in me claims on the attentions of my country to which I have no pretentions. I happened to be born in times which required from all it’s citizens, every service they could render, and gave full value to even the smallest service which any could render. those within the reach of my faculties have been fully remunerated by the honors and compensations which my f. c.  have bestowed on me. a refusal of my late request would have been that of a favor only, not of a debt; and so I should have viewed it.  the granting it has conferred on me a benefit which I shall ever be bound to acknolege with gratitude.Disabled by age and ill health from all attention to my affairs I committed the whole of them some time since to my gr.son Th: J Randolph. the management of the lottery with which I am indulged has been solely left to him, insomuch that it’s scheme and administration are equally unknown to me. the offer you have been so good as to make of services in your neighborhood I immediately communicated to him, and whether the arrangements he has made will admit his availing himself of it, or not, it is too kind not to entitle you to my sincere thanks, which I accdly pray you to accept. I well remember the two calls which your father was so kind as formerly to favor me with, and I have continued thro’ life to retain for him the most frdly and respectful recollections. permit me to assure you that I feel your title to succeed to them, and that they are tendered in sincerity & truth.Th: Jefferson